DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a lock assembly, comprising: a bolt mounted for movement between an extended position and a retracted position; a housing configured for mounting to a door; a manual actuator rotatably mounted to the housing, wherein the manual actuator is normally disconnected from the bolt; a credential reader mounted to the housing; an electronic actuator configured to operably connect the manual actuator to the bolt in response to presentation of an appropriate credential to the credential reader; and a lock cylinder configured to operably connect the manual actuator to the bolt in response to actuation of the lock cylinder by an appropriate key; and wherein the electronic actuator and the lock cylinder are independently operable to connect the manual actuator to the bolt such that only one of the appropriate key or the appropriate credential is required to connect the manual actuator to the bolt; and wherein the manual actuator is operable to be operably connected to the bolt when the manual actuator is in each of a plurality of rotational orientations relative to the housing.


However, Frolov does not disclose the lock cylinder operable to translate relative to the housing between a first axial position and a second axial position, as well as the lock cylinder is mounted in the manual actuator, and the manual actuator is operable to be operably connected to the bolt when the manual actuator is in each of a plurality of rotational orientations relative to the housing by way of a plurality of notches in an adapter connected with the manual adapter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BOSWELL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
April 28, 2021